DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species M in the reply filed on June 1st, 2022 is acknowledged.
Claims 4-7, 10, 15, 16, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1st, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/501,166, filed on February 1st, 2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,179,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 2 and 13 of the current application and the invention of claim 6 of the patent lies in the fact that the invention of claim 6 of the patent includes more elements and is thus more specific. Thus the invention of claim 6 is in effect a "species" of the "generic" invention of claims 2 and 13 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 2 and 13 are anticipated by claim 6, claims 2 and 13 are not patentably distinct from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilberg (U.S. Patent 7,717,947).
	Wilberg discloses a device (for example see Figures 1 and 4) comprising a body (18) extends along a longitudinal axis between a proximal end and a distal end, a head (16) integrally formed on the proximal end of the body, a bore (26), a cylindrical thread (24) winding about at least a portion of the body, and a plurality of windows (32) disposed along a portion of the body and forming openings between adjacent threads extending from the bore to the surface of the body, wherein each window incrementally changes in size, i.e. smaller to larger, along the length of the body from the proximal end to the distal end. The body includes a rounded exterior surface disposed proximal the first end and having a rounded cross-section transverse to the longitudinal axis. The head includes a major diameter larger than the rounded cross-section of the body. The bore extends through at least a portion of the body along the longitudinal axis and opens at the distal end of the body through a pair of the plurality of windows. The plurality of windows are aligned along an axis substantially parallel to the longitudinal axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilberg (U.S. Patent 7,717,947) in view of Guedj (U.S. Patent 5,871,356).
	Wilberg discloses the invention as claimed (see above) except for the plurality of windows being flared and the plurality of windows including a cutting edge. 
	Regarding the plurality of windows being flared, Guedj teaches a device (for example see Figure 5) comprising a body (2), a bore (3), a thread (11), and a plurality of windows (9 and 10) disposed along the body, wherein the plurality of windows are flared, i.e. angled relative to the longitudinal axis, from inside to outside in order to allow bone shavings to be moved to the interior of the device (column 5 lines 39-42). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Wilberg wherein the plurality of windows are flared in view of Guedj in order to allow bone shavings to be moved to the interior of the device. 
	Regarding the plurality of windows including at least one cutting edge, Guedj teaches a device (for example see Figure 5) comprising a body (2), a bore (3), a thread (11), and a plurality of windows (9 and 10) disposed along the body, wherein each of the plurality of windows includes a sharp cutting edge capable of penetrating bone (column 5 lines 26-32) in order to assist in creating the cavity for implanting the device (column 3 line 62 to column 4 line 4). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Wilberg wherein each of the plurality of windows includes a sharp cutting edge in view of Guedj in order to assist in creating the cavity for implanting the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775